Citation Nr: 1333261	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  08-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right arm disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for disabilities of the left arm/left shoulder, including adhesive capsulitis.  

7.  Entitlement to service connection for disability of the knees. 

8.  Entitlement to an evaluation in excess of 20 percent for intercostal brachial neuritis, left, with bicipital tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder.  
9.  Entitlement to service connection for headaches as secondary to the service-connected disability of residuals of total removal of the left first rib.

10.  Entitlement to service connection for a lung condition (also claimed as shortness of breath) as secondary to the service-connected disability of residuals of total removal of the left first rib.  

11.  Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge in January 2009.  A transcript of the testimony offered at this hearing has been associated with the record.  

In January 2010, this matter was last before the Board at which time it was remanded for further development.  

Following the Board's remand, the Appeals Management Center (AMC) granted the Veteran's claim for service connection of a right shoulder disability that was remanded by the Board in January 2010.  Accordingly, the service connection issue has been resolved.  

The Board also notes that in an October 2010 rating decision, the RO denied the Veteran's claim for service connection of chronic pain in the chest cavity with cramps.  The Veteran filed a Notice of Disagreement (NOD) with respect to this determination.  However, in a March 2011 rating decision, the RO granted entitlement to service connection for chronic pain in the chest cavity with cramps.  Thus, this service connection issue has also been resolved.  

Also, following the Board's remand, the RO obtained VA examinations to address the claims on appeal.  One purpose of the examinations was to determine if there was a disability of the left arm aside from the service connected disabilities of thoracic outlet syndrome, left intercostal brachial neuritis with bicipital tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder, and ganglion cyst.  In VA examinations obtained in accordance with the Board's remand directive, adhesive capsulitis of the left shoulder was assessed.  The Board has re-characterized the left arm issue on appeal in this regard as this new diagnosis encompasses symptoms reported by the Veteran with respect to his left arm.  The other issues have also been rephrased in light of the diagnoses provided on remand.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that in an April 2012 communication to VA the Veteran indicated that he was revoking his Power of Attorney (POA) with respect to Disabled American Veterans (DAV).  He attempted to appoint All Veterans Empowerment Services, Inc. (AVESI) as his representative, but was notified by VA in a June 2012 letter that VA did not recognize AVESI as an accredited organization.  In any event, the RO acknowledged and effectuated revocation of DAV's POA.  Thereafter, via a June 15, 2012, VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) the Veteran re-established DAV as his representative.  Accordingly, DAV still holds POA in this matter and is, therefore, referenced herein above.

In an April 2012 statement, the Veteran appeared to request increased ratings for chest pain, the intercostal brachial neuritis on the left with bicipital tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder, and for GERD.  He also requested service connection for disability of the knees, headaches and a lung condition.  These matters are referred to the RO for the appropriate consideration.

The issues of entitlement to service connection for a back disability, a neck disability, a right arm disability, a right leg disability, a left leg disability and disability of the left arm, including arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It has been shown by competent and probative evidence that the Veteran has adhesive capsulitis of the left shoulder attributable to service-connected thoracic outlet syndrome.

2.  In November 2011, prior to promulgation of a final decision, the Veteran expressed his intent to withdraw the appeal with respect to the issue of entitlement to service connection for disability of the knees; hence, there is no question of fact or law remaining before the Board as to this matter.

3.  In November 2011, prior to promulgation of a final decision, the Veteran expressed his intent to withdraw the appeal with respect to the issue of entitlement to an evaluation in excess of 20 percent for intercostal brachial neuritis, left, with bicepietal tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder; hence, there is no question of fact or law remaining before the Board as to this matter.

4.  In November 2011, prior to promulgation of a final decision, the Veteran expressed his intent to withdraw the appeal with respect to the issue entitlement to service connection for headaches as secondary to the service-connected disability of residuals of total removal of the left first rib; hence, there is no question of fact or law remaining before the Board as to this matter.

5.  In November 2011, prior to promulgation of a final decision, the Veteran expressed his intent to withdraw the appeal with respect to the issue of entitlement to service connection for a lung condition (also claimed as shortness of breath) as secondary to the service-connected disability of residuals of total removal of the left first rib; hence, there is no question of fact or law remaining before the Board as to this matter.

6.  In November 2011, prior to promulgation of a final decision, the Veteran expressed his intent to withdraw the appeal with respect to the issue of entitlement to an evaluation in excess of 30 percent for GERD; hence, there is no question of fact or law remaining before the Board as to this matter.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for adhesive capsulitis of the left shoulder is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  With respect to the issue of entitlement to service connection for disability of the knees, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  With respect to the issue of entitlement to an evaluation in excess of 20 percent for intercostal brachial neuritis, left, with bicepietal tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  With respect to the issue of entitlement to service connection for headaches as secondary to the service-connected disability of residuals of total removal of the left first rib, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  With respect to the issue of entitlement to service connection for a lung condition (also claimed as shortness of breath) as secondary to the service-connected disability of residuals of total removal of the left first rib, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

6.  With respect to the issue of entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD), the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, as well as the dismissal of the Veteran's claims at his direction, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service Connection - Adhesive Capsulitis, Left Shoulder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As outlined above, service connection has been established for thoracic outlet syndrome, left intercostal brachial neuritis with bicipital tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder, and ganglion cyst.  In January 2010 the Board remanded this matter to seek a medical opinion on whether the Veteran had any other disabilities of the left arm, other than these service-connected disorders.  Thoracic outlet syndrome, status-post surgical repair, with peripheral median and ulnar neuropathy, left, with symptoms of spinal accessory nerve damage, is currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8299-8512.  Left intercostal brachial neuritis with bicipital tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 8599-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2012).  Diagnostic Code 8512 provides for evaluation of paralysis of the lower radicular group.  38 C.F.R. § 4.124a.  Diagnostic Code 5201 provides for evaluation of limitation of the arm.  38 C.F.R. § 4.71a.

In March 2010, the Veteran was afforded a VA examination.  At this time, examination resulted in an assessment of left shoulder adhesive capsulitis.  The examination report documents that the examiner opined that he had limited and painful motion of the shoulder with guarding that "could be from adhesive capsulitis as a result of not using [the] left upper extremity."  The examiner also commented that "[i]t is at least as likely as not that his shoulder pain and possible adhesive capsulitis in [the left shoulder] are now a result of the injury sustained in service."

In April 2011, the Veteran was afforded another VA examination.  At this time, adhesive capsulitis of the left shoulder was also assessed.  The examiner noted the additional diagnosis of adhesive capsulitis of the left  shoulder.  He stated that "[i]t is most likely caused by a result of his previous thoracic outlet syndrome surgery on his left side as well as his minimal movement secondary to his multiple neuropathy/neuritis about this left upper extremity ... ."  

Service connection for adhesive capsulitis of the left shoulder is granted.  The foregoing VA examinations indicate that adhesive capsulitis of the left shoulder is an additional disability thereof.  The competent and probative opinions show to at least equipoise that adhesive capsulitis of the left shoulder is attributable to the already service-connected thoracic outlet syndrome.  Accordingly, the claim is substantiated.  Gilbert, supra.

Withdrawals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  38 C.F.R. § 20.204(b)(3).  

As a general rule, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case (SOC) to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2013).  Except in the case of simultaneously contested claims, if a claimant submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed, and that evidence requires, in accordance with § 19.31 of this title, that the claimant be furnished a Supplemental Statement of the Case (SSOC), then the time to submit a Substantive Appeal shall end not sooner than 60 days after such SSOC is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  38 C.F.R. § 20.302(b)(2).

In an October 28, 2009, rating decision, the RO denied entitlement to an evaluation in excess of 10 percent for GERD.  On November 25, 2009, the RO received the Veteran's NOD for this issue.  In a rating decision dated July 30, 2010, and mailed August 17, 2010, the RO increased this evaluation to 30 percent disabling.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In an August 17, 2010, SOC the RO continued a 30 percent evaluation.  Id.  On September 15, 2010, the RO received the Veteran's Substantive Appeal (VA Form 9).  In an April 21, 2011, SSOC, the RO continued the 30 percent evaluation for GERD, and the issue remained on appeal.  Id. 

In an October 28, 2010, rating decision, the RO denied the Veteran's claims for entitlement to service connection for disability of the knees, entitlement to an evaluation in excess of 20 percent for intercostal brachial neuritis, left, with bicipital tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder, entitlement to service connection for headaches as secondary to the service-connected disability of residuals of total removal of the left first rib, and entitlement to service connection for a lung condition (also claimed as shortness of breath) as secondary to the service-connected disability of residuals of total removal of the left first rib.  VA received his NOD with respect to these issues on November 3, 2010.  On April 21, 2011, the RO mailed the Veteran an SOC with respect to the issues of entitlement to an evaluation in excess of 20 percent for intercostal brachial neuritis, left, with bicipital tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder and entitlement to service connection for disability of the knees.  Also on April 21, 2011, the RO mailed the Veteran a SOC with respect to the issues of entitlement to service connection for headaches as secondary to the service-connected disability of residuals of total removal of the left first rib and entitlement to service connection for a lung condition (also claimed as shortness of breath) as secondary to the service-connected disability of residuals of total removal of the left first rib.  On May 12, 2011, the RO received the Veteran's Substantive Appeal for all of these issues (VA Form 9).

In a statement received at the RO on November 10, 2011, and prior to the transfer of the matters to the Board, the Veteran expressed his clear intent to withdraw his Substantive Appeals with respect to the issues of entitlement to service connection for disability of the knees, entitlement to an evaluation in excess of 20 percent for intercostal brachial neuritis, left, with bicepietal tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder, entitlement to service connection for headaches as secondary to the service-connected disability of residuals of total removal of the left first rib, entitlement to service connection for a lung condition (also claimed as shortness of breath) as secondary to the service-connected disability of residuals of total removal of the left first rib, and entitlement to an evaluation in excess of 30 percent for GERD.  A cover letter from the representative indicated that the Veteran wished to continue the pending appeal (i.e., issues one to six on the first page) which was in remand status.  

In a Statement received at the RO on April 27, 2012, the Veteran related that he was "notifying VA" that he wanted to rescind his withdrawal request of November 2011.  He requested that these issues remain on appeal.  

With respect to the issues of entitlement to service connection for disability of the knees, entitlement to an evaluation in excess of 20 percent for intercostal brachial neuritis, left, with bicipital tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder, entitlement to service connection for headaches as secondary to the service-connected disability of residuals of total removal of the left first rib, entitlement to service connection for a lung condition (also claimed as shortness of breath) as secondary to the service-connected disability of residuals of total removal of the left first rib, the Veteran's November 2011 communication withdrew his Substantive Appeal for these issues.  Pursuant to 38 C.F.R. § 20.204(c), withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filing would be timely under these rules if the appeal withdrawn had never been filed.  Id.  In this case, the one year period in which to file a Notice of Disagreement with the October 2009 and October 2010 rating decisions had expired before the April 2012 statement was received.  Therefore, such document was not a timely Notice of Disagreement.  Accordingly, the Board does not have jurisdiction over these claims.  Following the withdrawal of his appeals, VA undertook no action that would indicate that these claims remained on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Thus, the appeal with respect to these issues is dismissed.  

Consequently, there are no allegations of error of fact or law remaining for appellate review in connection with these claims.  Accordingly, as these matters were withdrawn, they must be dismissed.  


ORDER

Entitlement to service connection for adhesive capsulitis of the left shoulder is granted, subject to the laws and regulations governing the award of monetary benefits. 

The appeal is dismissed with respect to entitlement to service connection for disability of the bilateral knees.

The appeal is dismissed with respect to entitlement to an evaluation in excess of 20 percent for intercostal brachial neuritis, left, with bicepietal tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder.  

The appeal is dismissed with respect to entitlement to service connection for headaches as secondary to the service-connected disability of residuals of total removal of the left first rib.

The appeal is dismissed with respect to entitlement to service connection for a lung condition (also claimed as shortness of breath) as secondary to the service-connected disability of residuals of total removal of the left first rib.  

The appeal is dismissed with respect to entitlement to an evaluation in excess of 30 percent for GERD.


REMAND

When this matter was last before the Board, the issues (now re-characterized) of entitlement to service connection for arthritis of the back with severe muscle spasm, entitlement to service connection for arthritis of the neck, entitlement to service connection for arthritis of the right arm, entitlement to service connection for arthritis in the right leg, entitlement to service connection for arthritis of the left leg, and entitlement to service connection for arthritis of the left arm were remanded to obtain VA examinations and etiological opinions.  The Board's remand directives asked for opinions not only on the basis of direct service connection, but also for opinions on a secondary basis, i.e. whether any diagnosed disability was related or due to a service-connected disability or aggravated by (i.e. permanently worsened by) a service-connected disability.

In March 2010, April 2011 and June 2011 the Veteran was afforded VA examinations.  The examinations resulted, with respect to the neck and back, in assessments of mild lumbar spondylosis, severe lumbar strain and severe cervical strain.  However, none of the examinations address whether any of these diagnoses are secondary to a service-connected disability.  Thus, the examination reports do not comply with the Board's remand directives.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Also, examinations were sought to identify any disabilities of the right arm, right leg, left leg and left arm that may be present.  Examination in June 2011 resulted in an examiner's opinion that there were no additional disabilities of the upper or lower extremities.  Notably, in a May 2011 deferred rating decision, the AMC asked that the examiner determine whether a neurological examination and "proper testing" were necessary to assess whether the Veteran had radiculopathy type symptoms.  The examiner did not address this question.  

The Veteran is claiming entitlement to service connection for disabilities of the neck (cervical spine) and low back (thoracolumbar spine).  A review of the record discloses complaints of possible radiculopathy associated therewith.  As the examination report does not address these complaints, or whether any further testing is necessary to address them, it is inadequate to decide the claims, and must, therefore, be returned.  38 C.F.R. § 4.2.  The Secretary must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Also, it does not appear that the Veteran has been properly informed of the standards for substantiating a claim for service connection on a secondary basis.  Accordingly, upon remand of this matter, he should be provided such notice.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate his claims of entitlement to service connection on a secondary basis.  

2.  Obtain any VA medical records already of record and associate them therewith, particularly any records dated after February 8, 2013.  If there are no additional records, this should be documented in the claims folder.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, the Veteran should be afforded a VA examination to assess his claims for service connection for disorders of the back, neck, right arm, right leg, left leg and left arm.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  The examiner must specifically address whether, with respect to the upper and lower extremities, neurological examination, to include EMG/NCV testing is necessary and, if so, provide the Veteran with an opportunity to undergo such.  

The examiner is requested to identify any and all disorders of the back, neck, right arm, right leg, left leg and left arm that are present.  

For any disorder that is identified, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed disorder is directly related to the Veteran's military service.  

For any diagnosed disability that the examiner finds is not related to service, is it at least as likely as not (a probability of 50 percent or greater) that the condition is due to the service-connected disability?  If not, is any diagnosed disability at least as likely as not aggravated by (i.e. worsened beyond the natural progress thereof) a service-connected disability?  A complete rationale for any opinion expressed should be provided.  [Note: the Veteran is service-connected for thoracic outlet syndrome; GERD; obstructive sleep apnea; intercostal brachial neuritis, left with bicipital tendonitis and left acromioclavicular strain with degenerative arthritis of the shoulder; chronic inferior subluxation of the right shoulder; residuals of total removal of the left first rib; ganglion cyst of the left wrist; a scar of the left chest; and chronic pain in the chest cavity with cramps associated with residuals of total removal of the left first rib.]

In regard to the left arm, the examiner is requested to identify if there are any additional disorders for the left arm aside from the service connected disabilities of thoracic outlet syndrome, left intercostal brachial neuritis with bicipital tendonitis, left acromioclavicular strain with degenerative arthritis of the shoulder, ganglion cyst, and the now service-connected adhesive capsulitis of the left shoulder.

4.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


